Relative to the fifth assignment of error, this court ought not to assume that the trial judge heard anything in addition to that which the record discloses. The record shows without contradiction that the district attorney made the statement as set forth in the opinion of the court. It was clearly error for him to have done so. However, in the light of the entire record, it was not prejudicial. The guilt of the defendant was established beyond a reasonable doubt. I concur in the result. *Page 548